Dismissed and Memorandum Opinion filed November 6, 2008







Dismissed
and Memorandum Opinion filed November 6, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00082-CV
____________
 
KRISTI TALLY-HAHN GREENWOOD, Appellant
 
V.
 
MATTHEW BENSON GREENWOOD, Appellee
 

 
On Appeal from the 309th District Court 
Harris County,
Texas
Trial Court Cause
No. 2006-58899
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed December 28, 2007.  On October 21, 2008,
appellant filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed
November 6, 2008.
Panel consists of Chief Justice Hedges and Justices
Guzman and Brown.